DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/IB2018/054851 filed 06/29/2018, which claims benefit of 62/528,779 filed 07/05/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020, 07/02/2020 and 07/14/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-8 and 11-14, drawn to a dispersible tablet, in the reply filed on 01/29/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.


Status of the Claims
This action is in response to papers filed 01/29/2021 in which claims 2, 9-10 and 15-20 were canceled; and claims 1, 3 and 8 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-8 and 11-14, drawn to the dispersible tablet, were elected without traverse as the group/invention for examination.
Claims 1, 3-8 and 11-14 are pending in this instant application, and examined herein on the merits for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al (1 December 2016; WO 2016/189435 A1) in view of Lao et al (18 February 2016; US 2016/0046615 A1; previously cited), Moschwitzer et al (20 October 2011; US 2011/0257158 A1), and Ramalho et al (24 February 2009; US 7,494,668 B2).
Regarding claim 1, David teaches a pharmaceutical composition in the form of a tablet comprising a drug substance; mannitol and microcrystalline cellulose as fillers; crospovidone as disintegrant; magnesium stearate as lubricant; and colloidal silicon dioxide as glidant, wherein the fillers are present from 50 to 70% by weight based on the total weight of said pharmaceutical composition and the mannitol and microcrystalline are present in ratio of from 3:1 to 1:1, preferably about 2:1 (weight of mannitol : weight of microcrystalline cellulose). David teaches the use of two specific fillers (mannitol and microcrystalline) with a specific disintegrant (crospovidone) resulted in stable and pharmaceutically processible composition of good compression properties, 
However, David does not teach the drug substance is N-{3-[5-(2-Amino-4- pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6- difluorobenzenesulfonamide, methanesulfonate salt and in an amount of from 5% to 40% in weight; and hypromellose in an amount of from 1% to 13% in weight of claim 1.
Regarding the N-{3-[5-(2-Amino-4- pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6- difluorobenzenesulfonamide, methanesulfonate salt of claim 1, Lao teaches N-[3-[5-(2-amino-4-pyrimidinyl)-2-(tert-butyl)-thiazol-4-yl]-2-fluorophenyl]-2,6-difluorobenzene sulfonamide methanesulfonate (Dabrafenib methanesulfonate), and the incorporation of Dabrafenib methanesulfonate in an oral solid form such as disintegrating tablet ([0002], [0078], [0079], [0081]; Example 15).
It would have been obvious to one of ordinary in the art to incorporate Dabrafenib methanesulfonate as the drug substance in the tablet of David, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lao teaches that Dabrafenib methanesulfonate is suitable for pharmaceutical application in form of disintegrating tablets that maintain the stability of the Dabrafenib methanesulfonate, as well as, suitable in pharmaceutical compositions which contains mannitol, microcrystalline cellulose, crospovidone, magnesium stearate and colloidal silicon dioxide as pharmaceutical acceptable excipients (Lao: [0078]-[0079]), and the disintegrating tablet of David is within the scope of the suitable in pharmaceutical compositions described in Lao for Dabrafenib methanesulfonate. Thus, an ordinary artisan provided the guidance from the prior art would have looked to other solid dosage 
Regarding the hypromellose in an amount of from 1% to 13% in weight of claim 1, Moschwitzer teaches a disintegrating tablet comprising a drug substance with a low intrinsic oral bioavailability, and a hydroswelling polymer such as hydroxypropyl methylcelluloses (HPMC - hypromellose) ([0018], [0022], [0032] and [0034]). Moschwitzer teaches suitable HPMC that can be used as the hydroswelling polymer in the tablet are well known in the art and are available in pharmaceutical grades and with different average molecular weights leading to different viscosities of a solution, which include Hydrophilic hydroxypropyl methylcellulose polymers which has low viscosity such as Methocel E5® (nominal viscosity between 4 mPa s to 6 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution) and Methocel K100®LV (viscosity of between 80 mPa s to 120 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution) ([0034]). Moschwitzer teaches HPMC can be present in the tablet at an amount of about 2% by weight or about 7% by weight (Example 2, Table 1; and Example 4, Tables 2 and 3).
It would have been obvious to one of ordinary skill in the art to include hypromellose in the tablet of David and Lao, and produce the claimed invention. One of 
It would also have been obvious to one of ordinary skill in the art to routinely optimize the amounts of Dabrafenib methanesulfonate, hypromellose, mannitol and microcrystalline cellulose in the tablet of David in view of Lao and Inoue, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because David suggested that the drug substance can be present in the tablet at a in amount of 5-50% by weight (David: page 7, lines 6-8; page 10) and Lao describes that the Dabrafenib methanesulfonate as the drug substance can be present in the tablet at an amount of about 23% by weight (Lao: [0175]), which is within the scope of the suggested amount of drug substance in the tablet of David and the claimed range. Furthermore, as discussed above, David also suggested that the fillers (mannitol and microcrystalline) are present from 50 to 70% by weight based on the total weight of said 
Regarding claim 3, as discussed above, Moschwitzer teaches the hypromellose as an excipient of the disintegrating tablet can be present in the tablet at an amount of about 2% by weight or about 7% by weight, which falls within or lie inside the claimed 
Regarding claims 4 and 5, Moschwitzer teaches the suitable hypromellose include hydrophilic hydroxypropyl methylcellulose polymers which has low viscosity such as Methocel E5® (nominal viscosity between 4 mPa s to 6 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution) and Methocel K100®LV (viscosity of between 80 mPa s to 120 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution) ([0034]).
Regarding claims 6 and 7, as discussed above, David teaches that the combination of mannitol and microcrystalline as fillers provide the composition with good compressibility and disintegration, and the ratio weight amounts of mannitol and microcrystalline can be optimize to preferably 2:1 (David: page 7, lines 16-19; claim 5). Thus, an ordinary artisan provided the guidance from the prior art would looked to optimizing the ratio weight amounts of mannitol and microcrystalline can be optimize to preferably 2:1 so as to achieve the desired hardness and disintegration time because per Ramalho, when the ratio weight amounts of mannitol and microcrystalline is 2:1, the resultant tablet has hardness of 3-6 Kp (about 29 N to about 59 N) and a disintegration time of within 3 minutes (Ramalho: column 4, lines 40-53; column 8, Example 4; column 11, Example 9). As such, an ordinary artisan would look to optimizing the ratio weight amounts of mannitol and microcrystalline to 2:1 so as to achieve the desired hardness and disintegration time as claimed.

Regarding claim 11, as discussed above, David teaches the disintegrant is crospovidone.
Regarding claim 12, as discussed above, David teaches the tablet contains crospovidone as the disintegrating at an amount of from 2 to 10% by weight. The Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 
Regarding claim 13, as discussed above, David teaches the glidant is colloidal silicon dioxide.
Regarding claim 14, as discussed above, David teaches the lubricant is magnesium sulfate.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DOAN T PHAN/Primary Examiner, Art Unit 1613